On Motion for Rehearing.
LATTIMORE, J.
Appellant renews his complaint substantially as presented upon original hearing, and in response thereto we have again examined the special charges which were refused by the court, and have been confirmed in our conclusion that the action of the learned trial judge was correct. The evidence showing that a still was in operation at the time appellant’s place was raided'by the officers, we are not able to appreciate appellant’s complaint directed at the charge for its failure to submit to the jury *275the proposition that, before he could be convicted for the possession of equipment, the proof must show him in possession of such equipment as was capable of manufacturing intoxicating liquor in its then condition. The evidence in this case amply supported the conclusion, and the charge of the court properly submitted the issue of principals.
The motion for rehearing will be over-’ ruled.